Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on December 2, 2020. Claims 1-19 are now pending in the application.
	
Response to Amendment/Arguments
3.	Applicant’s amendment/arguments filed on 12/02/2020 are acknowledged.
With respect to the rejections of claims 1-19 under 35 U.S.C. 103(a), the outstanding applicant’s amendment/arguments (see REMARKS, pages 8-12) have been fully considered and are persuasive. Accordingly, the previous office action sent on 09/02/2020 has been withdrawn.

Allowable Subject Matter
4.	Claims 1-19 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
	The Applicants’ amendment/arguments in the outstanding response filed 12/02/20 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed system (claim 13), non-transitory computer-readable storage medium (claim 17) and computer-implemented method (claim 1), ... ; de-encapsulating, by the ingress edge device of the second overlay network, the first encapsulated packet to obtain the original packet and a user or group identifier; applying, by the ingress edge device of the second overlay network, a user or group policy matching the user or group identifier to the original packet to determine a next hop for the original packet; encapsulating, by the ingress edge device of the second overlay network, the original packet and the user or group identifier to generate a second encapsulated packet; and forwarding ... the second encapsulated packet to the next hop.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-12, 14-16 and 18-19.

5. 	References U.S. 9,083,650; U.S. 9,240,944 and U.S. 9,898,317 are cited because they are put pertinent to improve the transmission packets in overlay communication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


January 11, 2021